Citation Nr: 9925238	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  98-15 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the knees.





ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from May 
1952 until retiring in May 1974.

In January 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York, denied the 
veteran's claim for service connection for degenerative joint 
disease (arthritis) of the knees.  He appealed to the 
Board of Veterans' Appeals (Board).


FINDING OF FACT

The veteran injured his knees during service, while in combat 
in Vietnam, and he has degenerative joint disease (arthritis) 
as a result of the trauma.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, service connection is warranted for degenerative joint 
disease (arthritis) of the knees.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is "well grounded," meaning it is at 
least "plausible...or capable of substantiation."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The Board also finds that all evidence pertinent 
to his claim has been fully developed and the "duty to 
assist" satisfied.  See Slater v. Brown, 9 Vet. App. 240, 
243 (1996); Murphy, 1 Vet. App. at 81-81.

Service connection may be granted for disability resulting 
from an injury or a disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Certain conditions, including arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within a prescribed period of time after 
service-which is 1 year for arthritis.  This presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran served on active duty in the military for more 
than 20 years.  His service included a combat tour of duty in 
the Republic of Vietnam from August 1968 to August 1969, 
where he alleges he injured his knees while riding 
in vehicles, including tanks, that ran over exploding land 
mines, causing the development of arthritis.  When examined 
during service in February 1972, he complained of having 
swollen and painful joints in his knees as a residual 
of the trauma in Vietnam; he also complained of exertional 
cramping in his legs.  He denied having injured his knees on 
any other occasion than while in Vietnam, or that he had a 
history of arthritic disease affecting other joints of his 
body.  The diagnostic assessment was "pain in both knees, 
etiology undetermined," but the report of that evaluation 
indicates that arthritis was at least suspected.  During his 
service retirement examination about 2 years later, in 
January 1974, he again complained of experiencing pain in his 
knees and exertional cramping in his legs as a residual of 
the trauma in Vietnam.  He retired from the military 
in May 1974.  As a result of his combat service in Vietnam, 
he received, among others, the Purple Heart Medal and Combat 
Infantryman Badge (CIB).

The veteran also alleges that he received treatment for 
recurring pain in his knees "continually after service" at 
the Plattsburgh Air Force Base (PAFB) Hospital in New York.  
Although he indicated that this facility since has ceased 
treating patients and, therefore, the records of his 
treatment may not be available, at least some of the records 
from this facility were obtained.  They confirm that he was 
seen there in August 1978 for complaints, among others, of 
pain and limitation of motion ("stiffness") in his knees, 
which he said he had experienced since the trauma in Vietnam.  
He also was seen there in November 1984, when he had the same 
complaints and reported the same history of an injury to his 
knees in Vietnam.  His examining physician diagnosed 
degenerative joint disease (arthritis) of the knees.  The 
same diagnosis was made after he underwent X-ray studies of 
his knees at that facility in September 1988, and more 
recently, in October 1997, when examined by VA in connection 
with his present appeal.

Since the veteran clearly had combat service in Vietnam (he 
received several commendations denoting as much), and since 
he alleges that he sustained the trauma to his knees 
coincident with such service, there is sufficient evidence 
of a relevant injury in service.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  His service medical records also 
confirm that he received treatment during the years 
immediately after the trauma, but while still on active duty, 
for complaints of pain and swelling in the joints of his 
knees, in addition to exertional cramping in his legs.  His 
doctors in service at least suspected that he had arthritis, 
which is a presumptive (i.e., per se chronic) condition, and 
there have been several diagnoses since service confirming 
that he does.  Thus, there is a plausible basis for granting 
service connection for this condition as a residual of the 
trauma in Vietnam, particularly when all reasonable doubt is 
resolved in his favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for degenerative joint disease (arthritis) 
of the knees is granted.



		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals



 

